Citation Nr: 1209674	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  09-25 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a left wrist disorder.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran had active service from February 1995 to July 1999. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2011, the Board remanded the matter for additional development.


FINDING OF FACT

A chronic left wrist disability was not shown in service and there is no probative evidence of record that the Veteran experiences a current disorder of the left wrist attributable to service.


CONCLUSION OF LAW

The criteria for service connection for a left wrist disorder have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in August 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

The Board notes that the matter was remanded in March 2011 for further development, to include affording the Veteran with an additional VA examination. The Veteran, however, failed to report for five VA examinations scheduled in March, June (two scheduled examinations that month), September and October 2011.  The Board further notes that the record does not reflect that the Veteran or his representative have requested another examination.  Therefore, pursuant to 38 C.F.R. § 3.655, the Board must make a decision on the Veteran's claim based on the evidence of record.  Based on the above, despite the lack of a recent VA medical examination results, VA has complied with the March 2011 remand instructions. See Stegall v. West, 11 Vet. App. 268 (1998).  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may be also granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the in-service disease or injury. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2011).  That regulation permits service connection not only for disability caused by service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The determination as to whether the requirements for service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 3.303(a). See Baldwin v. West, 13 Vet. App. 1 (1999). 

Moreover, the Federal Circuit Court has held that in certain situations, lay evidence can even be sufficient with respect to establishing medical matters such as a diagnosis.  Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b). 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the Veteran alleges entitlement to service connection for a left wrist disorder that he contends is attributable to an in-service lunate fracture.

Initially, the Board notes that the service treatment records fail to show any complaints or treatment for a chronic left wrist disorder.  Rather, there is one notation of a left wrist sprain, which occurred in April 1995.  Subsequent service treatment records are silent as to any complaints or treatment for a left wrist disorder.  Prior to separation, in June 1999, a routine examination demonstrated complaints of left hand pain; however, clinical evaluation of the upper extremities was within normal limits.  The examiner noted that the Veteran had undergone surgery in 1997 and had one residual scar on his left hand.  The Board notes that service connection is in effect for sepsis metacarpophalangeal joint of the middle finger of the left hand, which was sustained in April 1997 when the Veteran hit a fellow soldier in the mouth.  Consequently, the service treatment records in and of themselves do not establish that the Veteran incurred a chronic left wrist disability during service.  

Additionally, the post-service medical evidence, while showing complaints and treatment referable to the left wrist since June 2007, fails to demonstrate that any current left wrist problems are attributable to active service.  

The Veteran has submitted a July 2007 statement from a private treatment provider stating that he suffered a lunate fracture of the left wrist during service which has resulted in a chronic disability that will likely require surgery.  

In August 2007, the Veteran sought VA treatment for left wrist pain.  He reported an in-service injury to the left wrist from a fall in service, with pain since that time.  X-rays and MRI were consistent with lunate fracture nonunion.  

In December 2007, the Veteran was afforded a VA examination.  He reported subjective complaints of pain, stiffness, and numbness.  Physical examination demonstrated left carpal tunnel syndrome and left lunate fracture.  The examiner concluded that the Veteran's left wrist complaints were consistent with a diagnosis of left carpal tunnel syndrome; however, cervical radiculopathy had to be ruled out.  He opined that the Veteran's left wrist disorder was unlikely related to service.  

In this case, the medical evidence of record does not contain an opinion relating the current left wrist disability to the Veteran's active service.  VA treatment records refer to the Veteran's contention that his left wrist pain began after an injury in service.  However, this is clearly a mere transcription of the lay history provided by the Veteran and does not constitute competent medical evidence. See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  As noted above, the Veteran failed to report to five scheduled VA examinations in 2011, thereby frustrating VA's attempt to obtain a positive medical nexus opinion on this matter.  As the record does not contain evidence of a causal connection between the Veteran's current left wrist disorder and his military service, service connection is not warranted on this basis. 

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service. 38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  As stated above, the Veteran contends that he injured his left wrist in service in a fall and that it had been hurting him ever since that time.  He is competent to provide testimony provide or statements relating to symptoms such as pain. See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The issue then becomes whether the Veteran's lay evidence is found to be credible. 

The Board recognizes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, in this case the records suggest a lack of continuity of low left wrist symptoms.  For example, separation examination in April 1999 showed a normal upper extremity and there was no indication of a left wrist disorder. The first indication of a left wrist disorder was noted in June 2007, approximately 8 years after his discharge from service.  Additionally, the Veteran has been service-connected for a right knee disability since July 1999. Thus, he was aware of the claims process and it is reasonable to expect that if he had been experiencing continuous left wrist problems since his military service, he would have claimed service connection for that disability during the intervening years.  For these reasons, the lay evidence of continuity of symptomatology is not deemed credible and service connection is not warranted on this basis.

In sum, after reviewing all the evidence of record, the Board finds that the preponderance of the medical evidence is against service connection for a left wrist disorder, and as such the benefit of the doubt cannot be applied in the Veteran's favor. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a left wrist disorder is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


